Case 2:20-cv-04728-MCA-MAH Document 7 Filed 06/10/20 Page 1 of 2 PageID: 63
Case 2:20-cv-04728-MCA-MAH Document 4 Filed 04/22/20 Page 2 of 2 PagelD: 59

                                                              RETURN OF SERVICE_...\
 Service of the Summons and complaint was made by DATE --, -                   ,
 me(I)                                                  c---3 ::..                 --     ' ( - __, , .:,,,,- (\et n>")
 NAME OF SERVER (PRINT)                           TITLE      I:1)
    th--11,--A'_-,. (:).y.,_.7.4\ 't)                                1     t,(7Z: 5'            ,..,-.,.,.Q41vet*
  Check one box below to indicate appropriate method of service
                                                                                                                     •



                       , ((I-
             , E ry\Ersc-.)y.--)
             Served personally upon the defendant. Place where served:                       {-1            L,

         ,  Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
        • ' and
            discretion then residing therein.

         D   Name of person with whom the summons and complaint were left:

         ..e. Returned unexecuted:



                                    Lit ,67
         53 Other (specify) :          -          (           f 1

                                        4        ( f ._ i -         --(--4,11'\<:;(--U__ \              V.:_k id(Litz-i-         \c




                                                      STATEMENT OF SERVICE FEES
  TRAVEL                                    SERVICES                                                                     TOTAL

                                                             DECLARATION OF SERVER

              I declare under penalty of perjury under the laws of the United States of America that the foregoing
           information
           contained in the Return of Service and Statement of Service Fees is true and correct.
                                                                                                           -- -.)
                                                                                    _......,..,.___:,:......--_::.
                                            i,        ,:_,                         r         ,f
          Executed on         -.3       ::),) c>--k- ',1, -                      L.,--:-:-?..-;;:,
                                              Date                           Signature of Sener

                                                                            tRqi;                         roory'rs-P,kt_crn• IL!
                                                                                            ii-f.Hafry ig-sf
                                                                         . Address of .Server
                                                                                                                                      0-7 ei io
Case 2:20-cv-04728-MCA-MAH Document 7 Filed 06/10/20 Page 2 of 2 PageID: 64
Case 2:20-c\--it4728-MCA-MAH Document 4 Filed 04/22/20 Page 1 of 2 PagelD: 58

                    UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   EMERSON REDEVELOPERS URBAN
   RENEWAL, LLC,
   Plaintiff

                              V.                     SUMMONS IN A CIVIL CASE
   THE BOROUGH OF EMERSON, NEW
   JERSEY, ET AL.,
   Defendant
                                                     CASE
                                                     NUMBER: 2:20—CV-04728—MCA—MAH

     TO: (Name and address of Defendant):

   Borough of Emerson                       Mayor Daniella DiPoala
   146 Linwood Avenue                       146 Linwood Avenue
   Emerson, New Jersey 07630                Emerson, New Jersey 07630




       A lawsuit has been filed against you.
       Within 21 days after service of this summons on you (not counting the day you received it)
   — or 60 days if you are the United States or a United States Agency, or an office or employee of
   the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
   an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
   name and address are:
         Joseph B. Fiorenzo, Esq.
         SILLS cuvrivils & GROSS P.C.
         One Riverfront Plaza
         Newark, NJ 07102
         973-643-7000
      If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You also must file your answer or motion with the court.




     s/ WILLIAM T. WALSH
    CLERK




                                                                 ISSUED ON 2020-04-22 15:13:37, Clerk
                                                                            USDC
